Title: To Thomas Jefferson from William Knox, 7 September 1791
From: Knox, William
To: Jefferson, Thomas


Cork, 7 Sep. 1791. A recent trip to England on private business has prevented him from sending the shipping return requested by TJ. As soon as he arrives in Dublin he will send one to TJ covering arrivals from 1 Jan. to the present. “Mr. Nepean under Secretary of State for the Home Department of Great Britain informed me previous to my leaving London that Mr. Hammond would certainly be the person who would go to America as the Representative of England; this Gentleman is about thirty five years of age, and has been employed as Secretary of Legation to several Courts, the last of which was Spain, from whence he lately returned to solicit the appointment to America. He is appointed by the interest of the Duke of Leeds.”—He recommends that in any commercial agreement with Great Britain the U.S. seek permission to have American produce reshipped from Ireland to London, Liverpool or Bristol so as to avoid being adversely affected by temporary surpluses of American goods in the Irish market.—Merchants here involved in the provisions trade complain of the loss of their traditional markets, particularly in the French West Indies, to American competition.—He has received TJ’s letter of 13 May and is pleased by its favorable account of conditions in the U.S.—He hopes that during the forthcoming session of Congress provision will be made for the remuneration of consuls as he is unable to support himself in office strictly on the basis of his private income.
